Waterman, P. J. The above entitled causes are appeals taken from an order of the Circuit Court, denying motions by the appellants and Samuel D. Ward, made in the case of Samuel D. Ward v. John Y. Farwell et al., that the said appellants, intervening petitioners, be substituted in the place of said Ward as complainants in the bill by him filed. Wo affirm the order of the Circuit Court with some reluctance, as we do not feel entirely confident that appellants were not entitled to be substituted as complainants as they desired; but we feel, as expressed by the Circuit Court, that it is better that those appeals go before the Supreme Court, in order that if the judgment of the Circuit Court is correct it may be affirmed at once, and that a great expense in the way of prosecuting this bill under such substitution may not be unnecessarily made, as it would be should the Supreme Court after such prosecution hold that such substitution was improperly allowed. The order of the Circuit Court is therefore affirmed. Order affirmed.